DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing element in claims 2-3,7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The fixing element is interpreted to have a strip shaped member or is part of an end grid (paragraphs 40 and  56) or the equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “fastened”, and the claim also recites “welded” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
        Claim 2 is further rejected as can be best understood by the examiner in which the rejection limitation is interpreted to be “fixing element overlaps the first housing shell and partly overlaps the at least one end piece and is fastened”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



      Claims 1,6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garret et al. (US 2011/0162826A1).  Regarding claim 1, Garret’s 826 discloses (figures 1-3 and 10) a heat exchanger housing (4) for an exhaust gas cooler of a motor vehicle comprising a first housing shell (15a) which forms a side wall of the heat exchanger housing; at least one end piece (11) that is arranged on at least one face side of the first housing shell and delimits the heat exchanger housing, wherein both the first housing shell (15a) and the at least one end piece (11) have a face side terminating surface (see figure 10 and paragraph 121), and wherein the face side terminating surfaces are directly opposite each other; and a second housing shell (16) which forms a plurality of side walls of the heat exchanger housing, wherein the first and second housing shells are brazed to each other and to the at least one end piece (11) (paragraph 121).  Regarding claim 6, Garret’s 826 discloses (figure 3) that at least one piece (11) is a conical connecting piece. Regarding the limitation of “for an exhaust gas cooler” or “for connection to an exhaust line of a motor vehicle” in claims 1 and 6, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham 2 USPQ2d 1647 (1987). Regarding claim 10, Garret discloses (figure 2) that the second housing shell (16) is placed on the first housing shell (15a), and edges of the first and second housing shells overlap and joined by brazing (overlapped at 15c,16c).  Regarding claim 11, Garret’s 826 discloses (figures 1 and 2) that the second housing shell  overlaps the at least one end piece (11) and a brazed joint is provided in an overlap area (the shoulder 17 extends over the entire periphery of the edge of the end piece 11 and brazed with the housing 4, which includes first and second housing 15,16, paragraph 121).  Regarding claim 12, Garret’s 826 discloses (figures 1 and 2) that the at least one piece (1) comprises a respective end piece that is arranged on either side of the first housing shell.  (paragraph 66, the heat exchanger that has inlet and outlet tanks 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2010/0319889A1) in view of Garret et al. (US 2011/0162826A1). Regarding claim 1, Ikeda discloses (figures 2 and 11) a heat exchanger housing (8) comprising a first housing shell (8b) which forms a side wall of the heat exchanger housing; at least one end piece (7) that is arranged on at least one face side of the first housing shell and delimits the heat exchanger housing, wherein both the first housing shell (8a) and the at least one end piece (7) have a face side terminating surface (25), and wherein the face side terminating surfaces are directly opposite each other (see figure 11 at 25); and a second housing shell (8a) which forms a plurality of side walls of the heat exchanger housing, wherein the first and second housing shells are fasten to each other and to the at least one end piece (7). Ikeda does not disclose that first, and second housing shell are brazed to each other and to the least one end piece. Garret’s 826 discloses a heat exchanger housing that has all the elements including the first, second housing shell (4,15,16) and the end piece (11) (figure 10 and paragraph 121) are brazed to each other for a purpose of securing all of the elements of the heat exchanger housing together.
 Regarding claim 2, Ikeda discloses (figure 11) a fixing element (26, part of the end grid part) partly overlaps the first housing shell and partly overlaps the one end piece and is fastened to the end piece (7). 
Regarding claim 3, Ikeda does not disclose that the fixing element is welded to the first housing and/or the at least one piece. However, brazing or welding are well known method in attaching heat exchanger element such as being taught by Garret (paragraph 122 and 123) to attach two elements of the heat exchanger together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Garret’s teaching in Ikeda’s device for a purpose of using brazing or welding to attach the fixing element to the housing of the heat exchanger. 
  Regarding claim 6, Ikeda discloses (figure 2) that at least one piece (7) is a conical connecting piece.
 Regarding the limitation of “for an exhaust gas cooler” or “for connection to an exhaust line of a motor vehicle” in claims 1 and 6, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham 2 USPQ2d 1647 (1987). 
Regarding claim 7, Ikeda discloses that a fixing element (26) is provided with partly overlaps the first housing and partly overlaps the conical connecting piece (7) and is fastened to the first housing and the conical connecting piece. 
Regarding claim 8, Ikeda discloses that the fixing element (26) is formed by an end grid (the end circular plate 26 is considered to be an end grid that has an inner opening to receive housing 8 and tube 10)). 
Regarding claim 9, Ikeda discloses (figure 2) the first housing shell (8b) is U-shaped in face side view. 
Regarding claim 10, Ikeda discloses (figure 4) that the second housing shell (8a) is placed on the first housing shell (8b), and edges of the first and second housing shells overlaps. Ikeda does not disclose that the first and second housing joined by brazing. Garret’s 826 discloses a heat exchanger housing that has all the elements including the first, second housing shell (4,15,16) and the end piece (11) (figure 10 and paragraph 121) are brazed to each other for a purpose of securing all of the elements of the heat exchanger housing together.
           Regarding claim 12, Ikeda discloses (figure 1) that the at least one piece (7) comprises a respective end piece that is arranged on either side of the first housing shell.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokoo et al. (US 2014/0318109A1) discloses an erg cooler.
Dilley et al. (US 7,128,137) discloses a nested attachment junction.
Hendrix et al. (US 2006/0048759a1) discloses a device for exchange heat.
Hayashi et al. (US 2003/0019616A1) discloses an exhaust gas heat exchanger.
Garret et al. (US 2011/0168366A1) discloses a heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /THO V DUONG/           Examiner, Art Unit 3763